Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Priti Phukan on July 14, 2022. The species of sequences have been rejoined. Claims 1-9 are allowed.

The application has been amended as follows: 

Claim 2. The immunologic composition of claim 1 wherein the peptide comprises [[a]] the sequence of SEQ ID NO:1.
Claim 3. The immunologic composition of claim 1 wherein the peptide comprises [[a]] the sequence of SEQ ID NO:2.
Claim 4. The immunologic composition of claim 1 wherein the peptide comprises [[a]] the sequence of SEQ ID NO:3.

Claim 7.  A method comprising administering the immunologic composition of claim 1 to a patient in need thereof to treat BRCA (breast cancer), CESC (cervical squamous cell carcinoma), HNSC (head and neck squamous cell carcinoma), LIHC (liver hepatocellular carcinoma), LUAD (lung adenocarcinoma), LUSC (lung squamous cell carcinoma), OV (ovarian cancer), READ (renal adenocarcinoma), STAD (stomach adenocarcinoma), THCA (thyroid carcinoma), or UCEC (uterine corpus endometrioid carcinoma).

Claim 8. The method of claim 7  wherein the vaccine is administered to a mammal having an HLA type selected from the group consisting of HLA-A*29:02 and HLA-A*30:02.
Claim 9.  The method of claim 7  wherein the vaccine is administered to a mammal having an HLA type selected from the group consisting of HLA-B*15:01, HLA-B*15:02, HLA-B*15:03, HLA-B*15:17, HLA-B*35:01, HLA-B*40:02, HLA-B*44:02, and HLA-B*45:01.

Cancel claims 10-20.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642